Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2016080228 (JP ‘228).
With respect to claim 1, JP ‘228 shows a refrigerator (1) comprising: a cabinet (2) having a storage chamber; a door (3, Fig.1) configured to open and close the storage chamber, the door being rotatably connected to the cabinet by a hinge (Fig.1); a door opening device configured to open the door, wherein the door opening device comprises a driving motor (61, Fig.4) and a push member (11, Fig.2) configured to receive power of the driving motor to move forward and backward (see translation), the push member comprises a first end portion (front end, at 111, Fig.2) disposed close to a front surface of the cabinet and a second end portion (rear end) disposed at an opposite side of the first end portion, the cabinet comprises a cabinet sidewall disposed close to the hinge, the door comprises a door sidewall disposed close to the hinge, in a state in which the door is closed, a horizontal distance between the cabinet sidewall or the door 
With respect to claim 2, wherein, when the push member (11) moves to open the door, the first end portion and the second end portion move to approach the cabinet sidewall or the door sidewall (Fig.7a-7d).  
With respect to claim 3, wherein a length between the first end portion and the second end portion of the push member (11) is greater than a thickness of the door (3) in a front and rear direction (Fig.7c).  
3.	Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20160029514 A1 (SON) (Using US 2017/0260794 for translation).
With respect to claim 1, SON shows a refrigerator comprising: a cabinet (2) having a storage chamber; a door (4/6) configured to open and close the storage chamber, the door being rotatably connected to the cabinet by a hinge (23, Fig.2); a door opening device (30) configured to open the door, wherein the door opening device comprises a driving motor (321) and a push member (333, Fig.5) configured to receive power of the driving motor to move forward and backward, the push member comprises a first end portion (front end) disposed close to a front surface of the cabinet and a second end portion (rear end) disposed at an opposite side of the first end portion, the cabinet comprises a cabinet sidewall (front face of cabinet, at 21, Fig.6) disposed close to the hinge, the door comprises a door sidewall disposed close to the hinge, in a state in which the door is closed, a horizontal distance between the cabinet sidewall (at 21, Fig.6) and the first end portion (front end of 333) is less than a horizontal distance between the cabinet sidewall (at 21) and the second end portion (rear end of 333).  

With respect to claim 4, wherein the push member comprises a push rack (333) comprising a rack gear (meshed with 331, Fig.6) configured to receive the power of the driving motor, the push rack comprises a first side surface (side surface closer to 331) and a second side surface (rear side of 333), the first side surface is disposed closer to the cabinet sidewall (sidewall at 21, Fig.6) than the second side surface (rear surface of 333), and the rack gear (at 331, Fig.6) is disposed on the first side surface.  
With respect to claim 8, wherein the push member further comprises: a push rack (333) comprising a rack gear (Fig.6, Fig.7) configured to receive power of the driving motor; and a rack cover (351) rotatably connected to the push rack (351 rotates as the push member moves forward, Fig.7, paragraph 0174) while the door is opened, the rack cover (351) being configured to contact a front surface of the cabinet or a rear surface of the door (Fig.17/at 353, Fig.7).  
4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0048060 (KIM).
With respect to claim 1, KIM shows a refrigerator comprising: a cabinet (10) having a storage chamber; a door (20/30) configured to open and close the storage chamber, the door being rotatably connected to the cabinet by a hinge (15); a door opening device (40) configured to open the door, wherein the door opening device comprises a driving motor (60) and a push member (56/58) configured to receive power of the driving motor to move forward and backward, the push member comprises a first 
With respect to claim 2, wherein, when the push member (56) moves to open the door, the first end portion and the second end portion move to approach the cabinet sidewall or the door sidewall (Fig.4A, Fig.4B).  
With respect to claim 3, wherein a length between the first end portion and the second end portion of the push member 56 is greater than a thickness of the door in a front and rear direction (Fig.1, Fig.2).  
With respect to claim 4, wherein the push member comprises a push rack  comprising a rack gear (57/59) configured to receive the power of the driving motor, the push rack comprises a first side surface (side surface meshed with 55/54, Fig.3) and a second side surface (rear side of 56/58), the first side surface is disposed closer to the cabinet sidewall than the second side surface, and the rack gear (57/59) is disposed on the first side surface.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KR20160029514 (SON) in further view of KR1020070111856 (KR ‘856).
	With respect to claim 5, SON doesn’t show a groove in the top/bottom surface of the push rack. KR ‘856 shows a groove (28) in the top surface of the push rack (24, Fig.3). It would have been obvious to one having ordinary skill in the art to include a groove in the top or bottom surface of the push rack of SON, such as shown by KR ‘856, in order to guide the longitudinal movement of the push rack/push member in the forward and backward direction. The combination shows (KR ‘856) the groove (28) is disposed closer to the first side surface (at 27) than the second side surface (rear surface of 24).  
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KR20160029514 (SON) in further view of JP2016080228 (JP ‘228).
With respect to claim 6, SON doesn’t show the driving motor is between first side surface and cabinet sidewall. JP’228 shows wherein the driving motor (61) is disposed in a region between the first side surface and a cabinet sidewall (Fig.8).  It would have been obvious to one having ordinary skill in the art to place the driving motor between the first side surface and the cabinet sidewall, such as shown by JP ‘228, since it has been held that rearranging parts of an invention involved only routine skill in the art.  
8.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR20160029514 (SON) in further view of US 2009/0293511 (Allard).
With respect to claim 13 and 14, SON doesn’t show a reed switch operated by a magnetic field. Allard teaches a magnetic field generation device (section 0032) . 
9.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0048060 (KIM) in further view of KR20170014565 (KR ‘565).
With respect to claim 13 and 14, KIM doesn’t show a reed switch operated by a magnetic field. KR ‘565 teaches a magnetic field generation device installed in the door; and a reed switch assembly (610, Fig.12) configured to operate by the magnetic field generation device (620, Fig.12), wherein one of the magnetic field generation device (610) and the reed switch assembly is disposed in the cabinet , and the other (620) is disposed in the door (paragraphs 0134-0136 of translation, Fig.11, Fig.12).  It would have been obvious to one having ordinary skill in the art to include a reed switch operated by magnetic field to the door and cabinet of KIM, such as shown by KR ‘565, in order to detect opening of the door to operate the opening door device. 
Allowable Subject Matter
Claims 7, 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637